Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/355552 filed 03/15/2019.     
Claims 1-16 & 29 have been examined and fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1, 3-4, 7-11, 16, & 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NETZEL in US 20110301063
	With respect to Claim 1, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological 
With respect to Claim 3-4, NETZEL et al. teach of using HPLC-MS/MS (abstract & paragraph 0025).  
With respect to Claim 7, NETZEL et al. teach of using positive ion mode (0029).
With respect to Claims 8-9 & 12, it is inherent when measuring testosterone by mass spec (as is taught by NETZEL)(paragraph 0029, abstract and Table 1), that these mass charge ratios would be measured/present. The same is true for the internal standard as 
With respect to Claims 10-11, NETZEL et al. teach of using an isotopically labeled internal standard (0008-0009 & 0019 & 0027).
With respect to Claim 16, NETZEL et al. teach of performing the method with or without antibody, so the without reads on the instant claims (paragraph 0022-0023).
With respect to Claim 29, NETZEL et al. teach of the sample being serum(paragraphs 0008-0009 & 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2. Claims 5-6, 13-15, & 2 are rejected under 35 U.S.C. 103 as being obvious over NETZEL in US 20110301063 in view of BYSTOM in US 20100032558. 
With respect to Claims 5-6 & 14-15, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological samples from multiple subjects using high pressure liquid chromatography-tandem mass spectrometry (LC-MS/MS) (abstract).  More specifically, NETZEL et al. teach of a method for determining the amount of an analyte present in at least two different samples, wherein said method comprises using a pooled sample(multiplexed) 
BYSTROM et al. however is used to remedy this. BYSTROM et al. teach of methods of using mass spectrometry(abstract and paragraph 0007) and also of detecting testosterone with this method(paragraph 0041), and even more specifically teach of the use of HTLC(paragraph 0026), HESI(paragraph 0088), and of the method being fully automated(0030), and of using the claimed limit of quantitation(0020 & 0093-0095). It would have been obvious to one of ordinary skill in the art to use the techniques of BYSTROM for the mass spectrometry analysis method of NETZEL due to the advantages these techniques used use BYSTROM such as HESI, HTLC, automation, and the adjustable limit of quantitation would offer for speeding analysis and ease of use(BYSTOM, paragraphs 0030, 0026, 0020-0083-0095, 0061).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797